Deemer, J.
In order to determine the questions presented by this appeal, we must have all the testimony adduced upon the hearing. Appellant has filed an abstract which he claims presents all the evidence introduced upon the trial. Appellee filed an amended abstract, denying that appellant’s abstract contains all the evidence, orAhat-it correctly abstracts the evidence. In his amended abstract *716the appellee supplies some additional testimony, “without,” as he says, “intending to supply all the omitted evidence in the plaintiff’s abstract,” and says that the two together do not contain all the •evidence. Appellant has made no denial of these statements, and, under numerous decisions of this court, the statement of appellee will be taken as true. With such a record we cannot determine questions depending upon a consideration of the testimony. Goode v. Stearns, 82 Iowa, 709, 47 N. W. Rep. 893; Marsh v. Smith, 73 Iowa, 295, 34 N W. Rep. 866; State v. Roenisch, 77 Iowa, 379, 42 N. W. Rep. 325; Carson & Rand Lumber Co. v. Knapp, Stout & Co. Company, 80 Iowa, 617, 45 N. W. Rep. 544. There is no question in the case which we can consider, and the judgment is affirmed.